

Exhibit 10.1
SETTLEMENT AGREEMENT


This Settlement Agreement (the “Settlement Agreement”) is entered into effective
as of November 14, 2005, by and between GUIDANT CORPORATION (“Guidant”), on the
one hand, and JOHNSON & JOHNSON (“J&J”), on the other hand, both of which are
sometimes collectively referred to as the “Parties” with reference to the
following:
 


1.
RECITALS:

 

 
a.
Guidant and J&J are Parties to the AGREEMENT AND PLAN OF MERGER, dated as of
December 15, 2004 (the “Merger Agreement”), and are entering into an AMENDED AND
RESTATED AGREEMENT AND PLAN OF MERGER, dated as of the date hereof (the “Amended
Agreement”), concurrently with the execution and delivery of this Settlement
Agreement.

 

 
b.
Guidant is the plaintiff and J&J is the defendant in the following litigation
(the “Litigation”): GUIDANT CORPORATION, Plaintiff, -against- JOHNSON & JOHNSON,
Defendant, 05 Civ. 9404 (RWS) (AJP).

 

 
c.
Each of the Parties desires to permanently settle and resolve any and all
claims, disputes, issues or matters that exist between them relating to the
matters contemplated by the Merger Agreement or raised by the Litigation as of
the date of this Settlement Agreement and to dismiss the Litigation with
prejudice.

 

 
d.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, and subject to the terms and conditions set forth
below, the Parties desire to, and hereby do, resolve their differences and agree
as follows:

 
2.
AGREEMENTS:

 

 
a.
Dismissal With Prejudice. Immediately following the execution of the Amended
Agreement the Parties shall execute and file with the Court a Stipulation of
Dismissal With Prejudice of the Litigation, in the form annexed hereto as
Exhibit A.

 

 
b.
Guidant Release. Guidant, for itself, its predecessors, successors, assigns,
affiliates, parents, partners, subsidiaries, divisions and transferees
(collectively, the “Guidant Releasors”), releases, remises and forever
discharges J&J and each of its predecessors, successors, assigns, affiliates,
parents, partners, subsidiaries, divisions, transferees, past and present
officers, directors, agents, representatives, attorneys and employees

 

 
 

--------------------------------------------------------------------------------

 
 
 

   
(collectively, the “J&J Releasees”), from any and all claims, demands, rights of
action, causes of action, lawsuits, damages, indebtedness, liabilities,
obligations, losses or expenses of any nature whatsoever and remedies therefor,
duty or relationship, acts, omissions, misfeasance, malfeasance, sums of money,
accounts, compensation, contracts, controversies, promises, rights of indemnity,
contribution or liability of any type, kind, nature, description or character
whatsoever, and irrespective of how, why or by reason of what facts, whether
known or unknown, suspected or unsuspected, whether heretofore or now existing
or hereafter arising, which could, might or may be claimed to exist prior to the
date hereof, whether liquidated or unliquidated, whether existing in law or
equity and whether foreseen or unforeseen, which the Guidant Releasors have or
have had, or may hereafter claim to have had prior to the Parties’ execution of
the Amended Agreement against any J&J Releasees arising under the Merger
Agreement, including pursuant to or as contemplated by the Litigation.
Notwithstanding anything to the contrary herein, this Settlement Agreement and
the mutual releases set forth herein, shall not: (i) release the J&J Releasees
from their obligations under the Amended Agreement; or (ii) affect the rights of
the Guidant Releasors to bring claims under or relating to the Amended
Agreement, including bringing claims to enforce their rights under the Amended
Agreement.

 

 
c.
J&J Release. J&J, for itself, its predecessors, successors, assigns, affiliates,
parents, partners, subsidiaries, divisions and transferees (collectively, the
“J&J Releasors”), releases, remises and forever discharges Guidant and each of
its predecessors, successors, assigns, affiliates, parents, partners,
subsidiaries, divisions, transferees, past and present officers, directors,
agents, representatives, attorneys and employees (collectively, the “Guidant
Releasees”), from any and all claims, demands, rights of action, causes of
action, lawsuits, damages, indebtedness, liabilities, obligations, losses or
expenses of any nature whatsoever and remedies therefor, duty or relationship,
acts, omissions, misfeasance, malfeasance, sums of money, accounts,
compensation, contracts, controversies, promises, rights of indemnity,
contribution or liability of any type, kind, nature, description or character
whatsoever, and irrespective of how, why or by reason of what facts, whether
known or unknown, suspected or unsuspected, whether heretofore or now existing
or hereafter arising, which could, might or may be claimed to exist prior to the
date hereof, whether liquidated or unliquidated, whether existing in law or
equity and whether foreseen or unforeseen, which the J&J Releasors have or have
had, or may hereafter claim to have had prior to the Parties’ execution of the
Amended Agreement against any Guidant Releasees arising under the Merger
Agreement, including pursuant to or as contemplated by the Litigation.
Notwithstanding anything to the contrary herein, this Settlement Agreement and
the mutual releases set forth herein, shall not: (i) release the Guidant
Releasees from their obligations under

 

 
2

--------------------------------------------------------------------------------

 


   
the Amended Agreement; or (ii) affect the rights of the J&J Releasors to bring
claims under or relating to the Amended Agreement, including bringing claims to
enforce their rights under the Amended Agreement.

 
3.
NOTICES:

 

 
a.
Any notice, demand, request, consent, approval or communication that either
Party desires or is required to give to the other Party shall be delivered in
accordance with Section 8.02 of the Amended Agreement.

 
4.
MISCELLANEOUS PROVISIONS:

 

 
a.
In order to carry out the terms and conditions of this Settlement Agreement, the
Parties agree to promptly execute upon reasonable request any and all documents
and instruments consistent herewith necessary to effectuate the terms of this
Settlement Agreement.

 

 
b.
By entering into this Settlement Agreement, no Party admits or acknowledges that
they committed any wrongdoing whatsoever.

 

 
c.
This Settlement Agreement shall be governed and construed in accordance with the
laws of the State of New York applicable to agreements made and to be performed
entirely within such State. The United States District Court for the Southern
District of New York will have exclusive jurisdiction over any controversies
regarding this Settlement Agreement; any action or other proceeding which
involves such a controversy will be brought in those courts and not elsewhere.
Nothing in this Settlement Agreement is intended to confer on any person not a
party hereto any rights or remedies under this Settlement Agreement.

 

 
d.
This Settlement Agreement and the Amended Agreement (including the Exhibits and
Schedules thereto) are the entire agreement between the Parties with respect to
the claims or subject matter of this Settlement Agreement and supersedes all
prior and contemporaneous oral and written agreements and discussions pertaining
to the claims or subject matter of this Settlement Agreement. This Settlement
Agreement may be amended only by a written agreement executed by each of the
Parties hereto.

 

 
e.
No breach of any provision hereof can be waived unless in writing. Waiver of any
one breach of any provision hereof shall not be deemed to be a waiver of any
other breach of the same or any other provision hereof.

 

 
f.
This Settlement Agreement shall be binding upon and inure to the benefit of the
Parties hereto and each of their respective predecessors, successors, assigns,
affiliates, parents, partners, subsidiaries, divisions, transferees, past and
present officers, directors, agents, representatives, attorneys and employees.

 

 
3

--------------------------------------------------------------------------------

 


 
g.
In the event that any covenant, condition or other provision herein contained is
held to be invalid, void or illegal by any court of competent jurisdiction, the
same shall be deemed severable from the remainder of this Settlement Agreement
and shall in no way affect, impair or invalidate any other covenant, condition
or other provisions herein contained. If such condition, covenant or other
provisions shall be deemed invalid due to its scope or breadth, such covenant,
condition or other provision shall be deemed valid to the extent of the scope or
breadth permitted by law.

 

 
h.
The Parties hereto, and each of them, represent and declare that in executing
this Settlement Agreement, they rely solely upon their own judgment, belief and
knowledge, and on the advice and recommendations of their own independently
selected counsel, concerning the nature, extent and duration of their rights and
claims and that they have not been influenced to any extent whatsoever in
executing the same by any representations or statements covering any matters
made by any of the Parties hereto or by any person representing them or any of
them. The Parties acknowledge that no Party hereto nor any of their
representatives have made any promise, representation or warranty whatsoever,
written or oral, as any inducement to enter into this Settlement Agreement,
except as expressly set forth in this Settlement Agreement and the Amended
Agreement.

 

 
i.
The Parties hereto, and each of them, further represent and warrant that they
have carefully read this Settlement Agreement and know and understand the
contents hereof, and that they signed this Settlement Agreement freely and
voluntarily. Each of the representatives executing this Settlement Agreement on
behalf of their respective corporations is empowered to do so and thereby binds
his respective corporation. The Parties hereto acknowledge and agree that this
Settlement Agreement shall be deemed to have been drafted jointly by all Parties
hereto.

 

 
j.
This Settlement Agreement may be executed in counterparts and when each Party
has signed and delivered at least one such counterpart to the other Party, each
counterpart shall be deemed an original, and all counterparts taken together
shall constitute one and the same agreement, which shall be binding and
effective as to all Parties. This Settlement Agreement may be executed via
facsimile signatures, which shall have the same force and effect as if they were
original signatures to be followed by executed originals

 

 
4

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
on the date(s) written beside its name, respectively.
 




GUIDANT CORPORATION
     
Dated: November 14, 2005
By: /s/ Ronald W. Dollens
 
Title: President and Chief Executive Officer





JOHNSON & JOHNSON
     
Dated: November 14, 2005
By: /s/ Robert J. Darretta
 
Title: Vice Chairman and Chief Financial Officer





 
 
 
5

--------------------------------------------------------------------------------

 

 



EXHIBIT A


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 
 
 
 
GUIDANT CORPORATION,
 
Plaintiff,
 
-against-
 
JOHNSON & JOHNSON,
 
Defendant.
05 Civ. 9404 (RJS)
 
STIPULATION OF
DISMISSAL WITH
PREJUDICE
 





IT IS HEREBY STIPULATED AND AGREED by and between the undersigned attorneys of
record for the parties to the above-captioned action, pursuant to Fed. R. Civ.
P. 41(a)(1)(ii), that the complaint in the above-captioned action be dismissed
with prejudice and without costs to any party as against the other. This
stipulation may be filed without further notice.

 
6

--------------------------------------------------------------------------------

 

 
November 15, 2005


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   
by
   
/s/ CYRUS AMIR-MOKRI
   
John L. Gardiner (JG-8715)
Cyrus Amir-Mokri (CA-6865)
         
Four Times Square
New York, NY 10036
(212) 735-3000
     Attorneys for Plaintiff



 




CRAVATH, SWAINE & MOORE LLP
   
by
 
/s/ MICHAEL T. REYNOLDS
 
Robert D. Joffe (RJ-6825)
Rowan D. Wilson (RW-8556)
Michael T. Reynolds (MR-0701)
     
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
(212) 474-1000
 
Attorneys for Defendant

 

 
 
7

--------------------------------------------------------------------------------

 